NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                          2008-3260

                                      ROSS MILLIGAN,

                                                    Petitioner,

                                               v.

                           UNITED STATES POSTAL SERVICE,

                                                    Respondent.

                Petition for review of the Merit Systems Protection Board in
                                     NY0752060016-B-1.

                                         ON MOTION

                                          ORDER

       Ross Milligan moves for an extension of time to file the joint appendix. The court

considers whether reconsideration of the court's January 29, 2009 order dismissing his

petition for review for failure to file the appendix is warranted.

       Upon consideration thereof,

       IT IS ORDERED THAT:

              The motion for an extension of time is granted.

              The petition for review will be reinstated and the mandate will be recalled if

Milligan files the joint appendix within 14 days of the date of filing of this order.

       FEB 19 2009                                  FOR THE COURT

                                                    /s/ Jan Horbaly
           Date                                     Jan Horbaly                          FED
                                                                                          IL
                                                    Clerk                       U.S. COURT OF APPEALS FOR
                                                                                   THE FEDERAL CIRCUIT
cc:    David Schlachter, Esq.
       Meredyth Cohen Havasy, Esq.
s17                                                                                 FEB 1 9 2009


                                                                                         CaliK